&

hy ‘ . “a
b ay . "Oh

AO 245B (Rey, 02/08/2019) Judgment in a Criminal Petty Case (Modified) °* 1: Page | of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

United States of America _ JUDGMENT IN A CRIMINAL CASE
: Vv. / (For Offenses Committed On or After Novernber 1, 1987)

Patricia Hernandez-Diaz Case Number: 3:19-mj-24419

| Paul W. Blake

 

 

 

 

 

 

 

 

Defendant's Attorney
_ REGISTRATION NO. 91605298 | CO Oo FILE D
THE DEFENDANT: |
] pleaded guilty to count(s) 1 of Complaint NOV 24 2018
C1 was found guilty to count(s) a CLERK, U.S. Riera COURT
after a plea of not guilty. BY DEPUTY
Accordingly, the defendant i is adjudged guilty of such count(s), which involye The TORSWIRE Orrense Se
Title & Section Nature of Offense Count Number(s)
8:1325 ILLEGAL ENTRY (Misdemeanor) 1
L! The defendant has been found not guilty on count(s)
_ {) Count(s) dismissed on the motion of the United States.
IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of

/Avme SERVED .. , O | days
Assessment: $10 WAIVED Fine: WAIVED .
x Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
‘the defendant’s possession at the time of arrest upon their deportation or removal.
[! Court recommends defendant be deported/removed with relative, ____ charged in case

 

 

TT’ IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

Thursday, November 21, 2019
Date of Imposition of Sentence.

un
oe = = SS
Received “7 Senna

DUSM HONORABLE BARRY M, KURREN
UNITED STATES MAGISTRATE JUDGE

 

Clerk’s Office Copy 3:19-mj-24419

 
